--------------------------------------------------------------------------------

Exhibit 10.3


[FORM OF]




REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this "Agreement") is made and entered into
as of the ____ day of November, 2007, by and among Rick’s Cabaret International,
Inc., a Texas corporation (the "Company"), and the purchasers listed on Schedule
I hereto (each a "Purchaser" and collectively the “Purchasers”).


This Agreement is being entered into pursuant to the Common Stock Purchase
Agreement dated as of the date hereof among the Company and the Purchasers (the
"Purchase Agreement").


The Company and the Purchaser hereby agree as follows:


1.           Definitions.


As used in this Agreement, the following terms shall have the following
meanings:


"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, "control," when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of "affiliated," "controlling" and "controlled" have meanings correlative
to the foregoing.


"Business Day" means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the state of Texas
generally are authorized or required by law or other government actions to
close.


"Closing Date" means the date of the closing of the final purchase and sale of
the Common Stock pursuant to the Purchase Agreement.


"Commission" means the Securities and Exchange Commission.


"Common Stock" means the Company's Common Stock, par value $0.01 per share.


"Effectiveness Date" means with respect to the Registration Statement the
earlier of  the one hundred and fiftieth day (150th) day following the Closing
Date (or in the event the Registration Statement receives a “full review” by the
Commission, the one hundred eightieth (180th) day following the Closing Date);
provided that, if the Effectiveness Date falls on a Saturday, Sunday or any
other day which shall be a legal holiday or a day on which the Commission is
authorized or required by law or other government actions to close, the
Effectiveness Date shall be the following Business Day.


--------------------------------------------------------------------------------



"Effectiveness Period" shall have the meaning set forth in Section 2.


"Event" shall have the meaning set forth in Section 7(e).


"Event Date" shall have the meaning set forth in Section 7(e).


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Filing Date" means January 15, 2008; provided that, if the Company is unable to
file the Registration Statement at that time due to any rule or regulation of
the Commission, then the Filing Date shall be February 15, 2008.


"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.


"Losses" shall have the meaning set forth in Section 6(a).


"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.


"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.


"Registrable Securities” means the shares of Common Stock issued or issuable
pursuant to the Purchase Agreement.


"Registration Statement" means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.

-2-

--------------------------------------------------------------------------------



"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 158" means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Securities Act" means the Securities Act of 1933, as amended.


2.           Resale Registration.


On or prior to the Filing Date, the Company shall prepare and file with the
Commission a "resale" Registration Statement providing for the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415.  The Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith and the Securities Act and the rules promulgated
thereunder).  Such Registration Statement shall cover to the extent allowable
under the Securities Act and the rules promulgated thereunder (including Rule
416), such indeterminate number of additional shares of Common Stock resulting
from stock splits, stock dividends or similar transactions with respect to the
Registrable Securities.  The Company shall use its best efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof and to keep such Registration
Statement continuously effective under the Securities Act until such date as is
the earlier of (x) the date when all Registrable Securities covered by such
Registration Statement have been sold or (y) the date on which the Registrable
Securities may be sold without any restriction pursuant to Rule 144(k) as
determined by the counsel to the Company (the "Effectiveness Period").


3.           Registration Procedures.


In connection with its obligations hereunder, the Company shall:


(a)           prepare and file with the Commission, on or prior to the Filing
Date, a Registration Statement on Form S-3 (of if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3 such
registration shall be on another appropriate form in accordance herewith and the
Securities Act and the rules promulgated thereunder) in accordance with the plan
of distribution as set forth on Exhibit A hereto and in accordance with
applicable law, and cause the Registration Statement to become effective and
remain effective as provided herein;

-3-

--------------------------------------------------------------------------------



(b)           prepare and file with the Commission such amendments and
supplements to a Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by the Registration Statement;


(c)           if a Prospectus supplement will be used in connection with the
marketing of an underwritten offering and the managing underwriter at any time
shall notify the Company in writing that, in the sole judgment of such managing
underwriter, inclusion of detailed information to be used in such Prospectus
supplement is of material importance to the success of the underwritten offering
of such Registrable Securities, the Company shall use its commercially
reasonable efforts to include such information in such Prospectus supplement;


(d)           furnish to each Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits to the extent then required by the
rules and regulations of the Commission), and provide each such Holder the
opportunity to object to any information pertaining to such Holder and its plan
of distribution that is contained therein and make the corrections reasonably
requested by such Holder with respect to such information prior to filing a
Registration Statement or such other registration statement or supplement or
amendment thereto, and (ii) such number of copies of the Registration Statement
or such other registration statement and the Prospectus included therein and any
supplements and amendments thereto as such Holder may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;


(e)           if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Holder shall reasonably
request; provided, however, that the Company will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;


(f)           promptly notify each Holder at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act, of the filing of a
Registration Statement or any other registration statement contemplated by this
Agreement or any Prospectus or Prospectus supplement to be used in connection
therewith, or any amendment or supplement thereto, and, with respect to such
Registration Statement or any other registration statement or any post-effective
amendment thereto, when the same has become effective;

-4-

--------------------------------------------------------------------------------



(g)           immediately notify each Holder at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, of (i)
the happening of any event as a result of which the Prospectus or Prospectus
supplement contained in the Registration Statement as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing; (ii) the issuance or
threat of issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) any request by the Commission or any other federal or
state governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; or (iv) the receipt by
the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction.  Following the provision of
such notice, the Company agrees to as promptly as practicable amend or
supplement the Prospectus or Prospectus supplement or take other appropriate
action so that the Prospectus or Prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;


 (h)           otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;


 (i)           cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Company are then
listed;


(j)           provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;


(k)           enter into customary agreements and take such other actions as are
reasonably requested by the Holder, if any, in order to expedite or facilitate
the disposition of such Registrable Securities; and


(l)           Notwithstanding anything to the contrary contained herein, the
Company may, upon written notice to any Holder whose Registrable Securities are
included in a Registration Statement, suspend such Holder’s use of any
Prospectus which is a part of the Registration Statement (in which event the
Holder shall discontinue sales of the Registrable Securities pursuant to the
Registration Statement), for a period not to exceed an aggregate of 90 days in
any 365-day period, if (i) the Company is pursuing a material acquisition,
merger, reorganization, disposition or other similar transaction and the Company
determines in good faith that its ability to pursue or consummate such a
transaction would be materially adversely affected by any required disclosure of
such transaction in such Registration Statement; (ii) the Company has
experienced some other material non-public event, the disclosure of which at
such time, in the good faith judgment of the Company, would materially adversely
affect the Company; or (iii) the Company is required to file a post-effective
amendment to the Registration Statement to incorporate the Company’s quarterly
and annual reports and audited financial statements on Forms 10-QSB and 10-KSB.
Upon disclosure of such information or the termination of the condition
described above, the Company shall provide prompt written notice to the Holders
whose Registrable Securities are included in the Registration Statement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions to permit registered sales of Registrable
Securities as contemplated in this Agreement.

-5-

--------------------------------------------------------------------------------



Each Holder, upon receipt of notice from the Company of the happening of any
event of the kind described in subsection (g) of this Section 3, shall forthwith
discontinue disposition of the Registrable Securities until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
subsection  (g) of this Section 3 or until it is advised in writing by the
Company that the use of the Prospectus may be resumed, and has received copies
of any additional or supplemental filings incorporated by reference in the
Prospectus, and, if so directed by the Company, such Holder will deliver to the
Company (at the Company’s expense) all copies in their possession or control,
other than permanent file copies then in such Holder’s possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice.


Section 4.   Cooperation by Holders.  The Company shall have no obligation to
include in a Registration Statement the Registrable Securities of a Holder, who
has failed to timely furnish such information that, in the opinion of counsel to
the Company, is reasonably required in order for the registration statement or
Prospectus supplement, as applicable, to comply with the Securities Act.


If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force) the
deletion of the reference to such Holder in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.


Each Holder covenants and agrees that it will not sell any Registrable
Securities under the Registration Statement until the Company has electronically
filed the Prospectus as then amended or supplemented as contemplated in Section
3(b) and notice from the Company that the Registration Statement and any
post-effective amendments thereto have become effective as contemplated by
Section 3(b).


Section 5.   Registration Expenses.


(a)           Expenses.  The Company will pay all reasonable Registration
Expenses as determined in good faith.  Each Holder shall pay all Selling
Expenses in connection with any sale of its Registrable Securities hereunder. In
addition, except as otherwise provided in this Section 6 hereof, the Company
shall not be responsible for legal fees incurred by Holders in connection with
the exercise of such Holders’ rights hereunder.

-6-

--------------------------------------------------------------------------------



           (b)           Certain Definitions.  “Registration Expenses” means all
expenses incident to the Company’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on the
Registration Statement pursuant to Section 2 under this Agreement, including,
without limitation, all registration, filing, securities exchange listing and
related fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the National
Association of Securities Dealers, Inc., fees of transfer agents and registrars,
all word processing, duplicating and printing expenses and the fees and
disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance.  “Selling Expenses” means all
underwriting fees, discounts and selling commissions allocable to, and any
transfer taxes associated with, the sale of the Registrable Securities.


Section 6.   Indemnification.


(a)           By the Company.  In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company will
indemnify and hold harmless each Holder thereunder, its directors, officers,
employees and agents, and each underwriter, if any, pursuant to the applicable
underwriting agreement with the underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Holder within the meaning
of the Securities Act and the Exchange Act, and its directors, officers,
employees or agents, against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Holder or underwriter or controlling
Person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary Prospectus, free writing Prospectus or final
Prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a Prospectus, in light of the circumstances under which
they were made) not misleading, and will reimburse each such Holder, its
directors, officers, employee and agents, each such underwriter and each such
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that the Company will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Holder, its directors,
officers, employees and agents or any underwriter or such controlling Person in
writing specifically for use in the Registration Statement or such other
registration statement, or Prospectus supplement, as applicable. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Holder or any such directors, officers, employees agents or
any underwriter or controlling Person, and shall survive the transfer of such
securities by such Holder.

-7-

--------------------------------------------------------------------------------



(b)           By Each Holder.  Each Holder agrees severally and not jointly to
indemnify and hold harmless the Company, its directors, officers, employees and
agents and each Person, if any, who controls the Company within the meaning of
the Securities Act or of the Exchange Act, and its directors, officers,
employees and agents, to the same extent as the foregoing indemnity from the
Company to the Holder, but only with respect to information regarding such
Holder furnished in writing by or on behalf of such Holder expressly for
inclusion in a Registration Statement or Prospectus supplement relating to the
Registrable Securities, or any amendment or supplement thereto; provided,
however, that the liability of each Holder shall not be greater in amount than
the dollar amount of the proceeds (net of any Selling Expenses) received by such
Holder from the sale of the Registrable Securities giving rise to such
indemnification.


(c)           Notice.  Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party under this Section 6.  In any action brought against
any indemnified party, it shall notify the indemnifying party of the
commencement thereof.  The indemnifying party shall be entitled to participate
in and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 6 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred.  Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against an
indemnified party with respect to which it is entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnified party.


(d)           Contribution.  If the indemnification provided for in this Section
6 is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Holder be required to contribute an aggregate amount in excess of the
dollar amount of proceeds (net of Selling Expenses) received by such Holder from
the sale of Registrable Securities giving rise to such indemnification.  The
relative fault of the indemnifying party on the one hand and the indemnified
party on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein.  The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

-8-

--------------------------------------------------------------------------------



Section 7.   Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Company
agrees to use its commercially reasonable efforts to:


(a)           Make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof; and


(b)           File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof.


8.             Miscellaneous.
 
(a)           No Inconsistent Agreements.  Neither the Company nor any of its
subsidiaries has, as of the date hereof entered into and currently in effect,
nor shall the Company or any of its subsidiaries, on or after the date of this
Agreement, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.


(b)           Failure to File Registration Statement and Other Events.  The
Company and the Purchasers agree that the Holders will suffer damages if the
Registration Statement is not filed on or prior to the Filing Date and not
declared effective by the Commission on or prior to the Effectiveness Date.  The
Company and the Holders further agree that it would not be feasible to ascertain
the extent of such damages with precision.  Accordingly, if (A) the Registration
Statement is not filed on or prior to the Filing Date, or (B) the Registration
Statement is not declared effective by the Commission on or prior to the
Effectiveness Date, (any such failure or breach being referred to as an "Event,"
and for purposes of clauses (A) and (B) the date on which such Event occurs,
being referred to as "Event Date"), the Company shall pay an amount in cash as
liquidated damages, and not as a penalty, to each Holder equal to 0.25% of the
amount of the Holder’s investment in the Common Stock of the Company as set
forth in the Purchase Agreement for each thirty (30) day period for the first
sixty (60) days of the period, increasing by an additional 0.25% per thirty (30)
day period for each subsequent sixty (60) days, up to a maximum of one percent
(1%) from the Event Date until the applicable Event is cured; provided, however,
that in no event shall the amount of liquidated damages payable at any time and
from time to time to any Holder pursuant to this Section 8(b) exceed an
aggregate of ten percent (10%) of the amount of the Holder’s investment in the
Common Stock of the Company as set forth in the Purchase
Agreement.  Notwithstanding anything to the contrary in this Section 8(b), if
(a) any of the Events described in clauses (A) or (B) shall have occurred, (b)
on or prior to the applicable Event Date, the Company shall have exercised its
rights under Section 3(l) hereof and (c) the postponement or suspension
permitted pursuant to such Section 3(l) shall remain effective as of such
applicable Event Date, then the applicable Event Date shall be deemed instead to
occur on the second Business Day following the termination of such postponement
or suspension.  The Company shall not be responsible for any liquidated damages
provided that the Registrable Securities are eligible for resale pursuant to
Rule 144 of the Securities Act.  Further, the liquidated damages shall be
automatically eliminated without any action by the parties to the extent the
Commission or the then published statements of the Fair Accounting Standards
Board provides that (A) any portion of the liquidated damages shall be accounted
for as a derivative instrument rather than a contingent payment obligation under
generally accepted accounting principles and the rules and regulations of the
Commission or (B) any of the Registrable Securities (whether or not deemed to
include the liquidated damages payment obligation) must be accounted for as
interests other than equity interests under generally accepted accounting
principles and the rules and regulations of the Commission.

-9-

--------------------------------------------------------------------------------



(c)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of a majority of the Registrable Securities outstanding.


(d)           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be:

-10-

--------------------------------------------------------------------------------





If to the Company:
 
Rick’s Cabaret International, Inc.
10959 Cutten Road
Houston, Texas 77066
Attention: Eric Langan, President
Tel. No.: 281 397 6730
Fax No.: 281 397 6765
     
with copies (which shall not constitute notice) to:
 
Axelrod, Smith & Kirshbaum
5300 Memorial Drive, Suite 700
Houston, Texas 77007
Attention: Robert D. Axelrod
Tel. No.:  713 861 1996
Fax No.: 713 552 0202
     
If to any Purchaser:
 
At the address of such Purchaser set forth on Schedule I to this Agreement.



Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.


(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns
and shall inure to the benefit of each Holder and its successors and
assigns.  The Company may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of each Holder.  Each
Purchaser may assign its rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement.


(f)           Assignment of Registration Rights.  The rights of each Holder
hereunder, including the right to have the Company register for resale
Registrable Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder of all or a portion of the Registrable
Securities to any person if: (i) the Holder agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment, (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned, (iii) following such transfer or assignment
the further disposition of such securities by the transferee or assignees is
restricted under the Securities Act and applicable state securities laws, (iv)
at or before the time the Company receives the written notice contemplated by
clause (ii) of this Section, the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions of this Agreement, and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Purchase Agreement.  The rights to assignment shall apply to the Holders
(and to subsequent) successors and assigns.


(g)           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

-11-

--------------------------------------------------------------------------------



(h)           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Texas,
without giving effect to any of the conflicts of law principles which would
result in the application of the substantive law of another jurisdiction.  This
Agreement shall not be interpreted or construed with any presumption against the
party causing this Agreement to be drafted.  The Company and the Holders agree
that venue for any dispute arising under this Agreement will lie exclusively in
the state or federal courts located in Harris County, Texas, and the parties
irrevocably waive any right to raise forum non conveniens or any other argument
that Texas is not the proper venue.  The Company and the Holders irrevocably
consent to personal jurisdiction in the state and federal courts of the state of
Texas.  The Company and the Holders consent to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing in this Section 8(j) shall affect or limit any right to serve
process in any other manner permitted by law.  The Company and the Holders
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to this Agreement or the Purchase Agreement, shall be
entitled to reimbursement for reasonable legal fees from the non-prevailing
party.


(i)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.


(j)           Severability. If any term, provision, covenant or restriction of
this Agreement is held to be invalid, illegal, void or unenforceable in any
respect, the remainder of the terms, provisions, covenants and restrictions set
forth herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated, and the parties hereto shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction.  It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(k)           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.


(l)           Shares Held by the Company and its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its Affiliates (other than any Holder or transferees or successors or assigns
thereof if such Holder is deemed to be an Affiliate solely by reason of its
holdings of such Registrable Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.




[remainder of page intentionally left blank]

-12-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.





 
RICK’S CABARET INTERNATIONAL, INC.
             
By:
     
Name: Eric Langan
   
Title:  President
             
PURCHASER:
             
By:
     
Name:
   
Title:
             
PURCHASER:
             
By:
     
Name:
   
Title:
             
PURCHASER:
             
By:
     
Name:
   
Title:

 
 
-13-

--------------------------------------------------------------------------------